Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-142582, 033-68638, 033-85628, 033-63641, 033-20205, 333-53443, 333-93351, 333-100995 and 333-88094) of ICO, Inc. of our report dated December 10, 2007 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Houston, Texas 77002 December 10, 2007
